Longwei Petroleum Investment Holding Limited February 23, 2010 Confidential 1 Forward Looking Statements Statements contained in this presentation may be considered “forward-looking statements”within the meaning of U.S. federal securities laws. The matters discussed herein are basedon current management expectations that involve risks and uncertainties that may result insuch expectations not being realized. Actual outcomes and results may differ materially fromwhat is expressed or forecasted in such forward-looking statements due to numerouspotential risks and uncertainties including such risks and factors described in presentationprepared by Longwei Petroleum Investment Holding Ltd. (“Longwei” or the “Company”)management. Such forward-looking statements speak only as of the date on which they aremade and Longwei does not undertake any obligation to update any forward-lookingstatements to reflect events or circumstances after the date of the presentation. 2 3 Executive Summary §Longwei Petroleum Investment Holding Limited, a Coloradocorporation, is one of the leading distributors/wholesalers ofdiesel, gasoline, kerosene and fuel oils in Taiyuan City andGujiao City in Shanxi Province, Peoples Republic of China(PRC). §The Company’s operating subsidiary, Taiyuan Longwei(“Longwei”), was founded in the PRC in 1995 and is fullylicensed to operate as a finish oil wholesaler in the PRC. §Longwei purchases diesel, gasoline, fuel oils and kerosene from oil refineries and otherChinese suppliers with whom the Company has had long lasting business relations. §The Company’s customer list includes a diversified grouping of primary fuel users. Shanxi Province Diesel, Gasoline, Kerosene and Fuel Oils Customers Approx. Percent ofFY 2009 Revenues 1.Coal plants and other power supply customers2.Large-scale gas stations located in Taiyuan City, Shanxi Province3.Small, independent gas stations located in Taiyuan City, Shanxi Province 45% 45% 5% 4 Executive Summary (cont.) §Since 1995, Longwei has owned and operated an ISO9000 certified fuel storage facilitywith 14 storage tanks with a total capacity of 50,000 metric tons (mt) at Taiyuan City.Inaddition, the Company owns a second fuel storage facility that has a total of 8 storagetanks with a total capacity of 70,000 mt in Gujiao City. The Gujiao facility beganoperations in October 2009 and was fully operational on January 1, 2010. §Longwei Petroleum Investment Holding Limited was incorporated under the laws of theState of Colorado in 2000 and conducted no business operations until October when it acquired the business of Longwei in a “reverse merger” transaction. §The Company has 65 employees, including three management personnel. Longwei Front Gate Storage Units 5 Investment Highlights §Longwei is well positioned to benefit from strong projected growth in demand forrefined petroleum products in the PRC Per capita consumption of diesel, gasoline and other refined petroleum products isexpected to continue to grow strongly throughout the PRC, including Taiyuan City,Shanxi Province, due to a number of factors, including increased demand for powersupply and significant projected increases in per capital motor vehicle ownership andcontinued strong economic growth. Growth in the auto industry in China is fairlywell know at this point but the growth hasbeen stronger than expected in the pastyear and in recent months. According to the Associated Press, in 2009China overtook the United States of Americaas the largest automobile market in theworld.Total vehicle sales in 2009 were 13.6million. John Bonnell, a J.D. Power analyststated “Its very, very strong growth, farbeyond expectations we had in the earlypart of 2009.” 6 §Longwei has a strong competitive position in Shanxi Province In 1995, Longwei was granted a Finish Oil Wholesale license by the PRC which allows theCompany to purchase refined petroleum products directly from refineries in China.
